DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 discloses “a uu CBGFI” in line 5. The examiner recommends including the meaning of the acronym as disclosed in the Specification “a code block group flush indicator (CBGFI)” .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 12, 16-18, 23, 25, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikstrom et al., (hereinafter Wikstrom), U.S. Publication No. 2020/0099474.

As per claim 1, Wikstrom discloses an apparatus for wireless communication at a user equipment (UE) [fig. 3C, paragraphs 0001, 0022, 0032, an apparatus for wireless communication at a user equipment (UE) (wireless communications occur in an environment comprising a UE (user equipment))], comprising: 
a memory [fig. 3C, paragraph 0031, a memory (e.g., memory 326)]; and 
at least one processor coupled to the memory [fig. 3C, paragraph 0031, at least one processor coupled to the memory (e.g., a processor 324 coupled to memory 326)], the memory and the at least one processor configured to: 
transmit a first transmission of one or more code blocks (CBs) to a first device [fig. 1, 4, 5, paragraphs 0012, 0023, 0033, transmit a first transmission of one or more code blocks (CBs) to a first device (transmitter 320 transmits two transport blocks, each divided into at least two code blocks)]; 
retransmit, to the first device, at least one CB of the one or more CBs [fig. 1, 4, 5, paragraphs 0039-0041, 0050, retransmit, to the first device, at least one CB of the one or more CBs (retransmits at least the code blocks)]; and 
transmit, to the first device, a flush indicator (FI) indicating to avoid combining a prior transmission of the at least one CB with the retransmission of the at least one CB [fig. 1, 4, 5, table 2, paragraphs 0039, 0042, transmit, to the first device, a flush indicator (FI) indicating to avoid combining a prior transmission of the at least one CB with the retransmission of the at least one CB (using bits in the DCI to indicate whether or not to flush the receiver buffer corresponding to the retransmitted code block)].

As per claim 2, Wikstrom discloses the apparatus of claim 1, wherein the first device is a second UE, and wherein the memory and the at least one processor are further configured to: 
transmit the FI in a sidelink transmission to the second UE [paragraphs 0032, transmit the FI in a sidelink transmission to the second UE (present invention is also applicable in a sidelink scenario in which both the transmitter 320 and receiver 312 are UEs)].

As per claim 3, Wikstrom discloses the apparatus of claim 2, wherein the memory and the at least one processor are further configured to: 
determine an error in the prior transmission of the at least one CB based on an incomplete transmission of the first transmission [paragraphs 0005, 0025, 0030, determine an error in the prior transmission of the at least one CB based on an incomplete transmission of the first transmission (transmitter may assume that the received transmission was erroneous due to an error at the receiver)], 
wherein the FI indicates to the second UE to flush the prior transmission of the at least one CB [fig. 4, 5, table 2, paragraphs 0039, 0042, 0053, wherein the FI indicates to the second UE to flush the prior transmission of the at least one CB (flushed prior to decoding)].

As per claim 8, Wikstrom discloses the apparatus of claim 2, wherein a presence of the FI is based on configuration information from at least one of: 
a base station, the second UE, or the UE as a sidelink transmitter [paragraphs 0032, 0058, a base station (a base station (e.g., an eNB, a gNB, or any other type of base station))].

As per claim 10, Wikstrom discloses the apparatus of claim 2, wherein a number of bits of the FI is based on configuration information from at least one of: 
a base station, the second UE, or the UE as a sidelink transmitter [paragraphs 0032, 0058, a base station (a base station (e.g., an eNB, a gNB, or any other type of base station))].

As per claim 12, Wikstrom discloses the apparatus of claim 1, wherein the first device is a base station, and wherein the memory and the at least one processor are further configured to: 
transmit the FI in an uplink transmission to the base station [paragraphs 0032, 0042, 0048, transmit the FI in an uplink transmission to the base station (DCI indication may be transmitted as uplink DCI (UL-DCI); the DCI to indicate whether or not to flush the receiver buffer)].

As per claim 16, Wikstrom discloses the apparatus of claim 12, wherein the memory and the at least one processor are further configured to: 
retransmit the at least CB based on receiving negative feedback, from the first device, for the at least one CB of the first transmission [table 2, paragraphs 0028, 0034, 0042, retransmit the at least CB based on receiving negative feedback, from the first device, for the at least one CB of the first transmission (a transmitted NACK for a code block together with a DCI indication for which the soft buffer should be flushed and replaced with the retransmission)].

As per claim 17, Wikstrom discloses an apparatus for wireless communication at a first device [fig. 3C, paragraphs 0001, 0022, 0032, an apparatus for wireless communication at a first device (wireless communications occur in an environment wherein a receiver 312 is a base station)], comprising: 
a memory [fig. 3C, paragraph 0031, a memory (e.g., memory 318)]; and 
at least one processor coupled to the memory [fig. 3C, paragraph 0031, at least one processor coupled to the memory (e.g., a processor 316 coupled to memory 318)], the memory and the at least one processor configured to: 
receive, from a first user equipment (UE) [fig. 1, 3C, 4, paragraphs 0031, 0032, a first user equipment (UE) (transmitter 320 is a UE)], a first transmission of one or more code blocks (CBs) [fig. 1, 4, 5, paragraphs 0012, 0023, 0033, receive a first transmission of one or more code blocks (CBs) (transmitter 320 transmits two transport blocks, each divided into at least two code blocks)]; 
receive, from the first UE, a retransmission of at least one CB of the one or more CBs [fig. 1, 4, 5, paragraphs 0039-0041, 0050, receive, from the first UE, a retransmission of at least one CB of the one or more CBs (retransmits at least the code blocks)]; and 
receive, from the first UE, a flush indicator (FI) indicating to avoid combining a prior transmission of the at least one CB with the retransmission of the at least one CB [fig. 1, 4, 5, table 2, paragraphs 0039, 0042, receive, from the first UE, a flush indicator (FI) indicating to avoid combining a prior transmission of the at least one CB with the retransmission of the at least one CB (using bits in the DCI to indicate whether or not to flush the receiver buffer corresponding to the retransmitted code block)].

As per claim 18, Wikstrom discloses the apparatus of claim 17, wherein the first device comprises a second UE, and wherein the memory and the at least one processor are further configured to: 
receive the FI in a sidelink transmission from the first UE [paragraphs 0032, receive the FI in a sidelink transmission from the first UE (present invention is also applicable in a sidelink scenario in which both the transmitter 320 and receiver 312 are UEs)].

As per claim 23, Wikstrom discloses the apparatus of claim 18, wherein a presence of the FI is based on configuration information from at least one of: 
a base station, the second UE via sidelink, or the first UE via the sidelink [paragraphs 0032, 0058, a base station (a base station (e.g., an eNB, a gNB, or any other type of base station))].

As per claim 25, Wikstrom discloses the apparatus of claim 18, wherein a number of bits of the FI is based on configuration information from at least one of: 
a base station, the second UE via sidelink, or the first UE via the sidelink [paragraphs 0032, 0058, a base station (a base station (e.g., an eNB, a gNB, or any other type of base station))].

As per claim 27, Wikstrom discloses the apparatus of claim 17, wherein the first device comprises a base station, and wherein the memory and the at least one processor are further configured to: 
receive the FI in an uplink transmission from the first UE [paragraphs 0032, 0042, 0048, receive the FI in an uplink transmission from the first UE (DCI indication may be transmitted as uplink DCI (UL-DCI); the DCI to indicate whether or not to flush the receiver buffer)].

As per claim 28, Wikstrom discloses the apparatus of claim 27, wherein the FI indicates to flush the prior transmission of the at least one CB, and wherein the memory and the least one processor are further configured to: 
receive the retransmission and avoid combining the retransmission of the at least one CB with the prior transmission of the at least one CB [fig. 1, 4, 5, table 2, paragraphs 0039, 0042, receive the retransmission and avoid combining the retransmission of the at least one CB with the prior transmission of the at least one CB (using bits in the DCI to indicate whether or not to flush the receiver buffer corresponding to the retransmitted code block)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 9, 11, 13-15, 19-22, 24, 26, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikstrom, in view of Guo et al., (hereinafter Guo), U.S. Publication No. 2021/0385029.

As per claim 4, Wikstrom discloses the apparatus of claim 2, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to:  transmit the FI independent of a sidelink code block group transmission indicator (CBGTI) to the second UE.
However, Guo teaches transmit the FI independent of a sidelink code block group transmission indicator (CBGTI) to the second UE [fig. 10, paragraphs 0081, 0135, transmit the FI independent of a sidelink code block group transmission indicator (CBGTI) to the second UE (configuration unit 1030 may determine a location of a CBG for transmitting the message according to a CBGTI included in the CBG information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by transmitting the FI independent of a sidelink code block group transmission indicator (CBGTI) to the second UE as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 5, Wikstrom discloses the apparatus of claim 2, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: transmit the FI together with a sidelink code block group transmission indicator (CBGTI) to the second UE.
However, Guo teaches transmit the FI together with a sidelink code block group transmission indicator (CBGTI) to the second UE [fig. 10, paragraphs 0081, 0135, transmit the FI together with a sidelink code block group transmission indicator (CBGTI) to the second UE (configuration unit 1030 may determine a location of a CBG for transmitting the message according to a CBGTI included in the CBG information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by transmitting the FI independent of a sidelink code block group transmission indicator (CBGTI) to the second UE as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 6, Wikstrom discloses the apparatus of claim 2, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: relay communication between a base station and the second UE, and transmit the FI independent of a Uu code block group transmission indicator (CBGTI).
However, Guo teaches relay communication between a base station and the second UE, and transmit the FI independent of a Uu code block group transmission indicator (CBGTI) [fig. 2, paragraphs 0049, 0053, 0081, 0135, 0254, relay communication between a base station and the second UE (TRP may receive information from a user equipment and a base station equipment), and transmit the FI independent of a Uu code block group transmission indicator (CBGTI) (a CBGTI included in the CBG information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by transmitting the FI independent of a Uu code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 7, Wikstrom discloses the apparatus of claim 2, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: relay communication between a base station and the second UE, and transmit the FI in connection with at least one of a Uu code block group transmission indicator (CBGTI) or a Uu FI.
However, Guo teaches relay communication between a base station and the second UE, and transmit the FI in connection with at least one of a Uu code block group transmission indicator (CBGTI) [fig. 2, paragraphs 0049, 0053, 0081, 0135, 0254, relay communication between a base station and the second UE (TRP may receive information from a user equipment and a base station equipment), and transmit the FI in connection with at least one of a Uu code block group transmission indicator (CBGTI) (a CBGTI included in the CBG information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by transmitting the FI in connection with at least one of a Uu code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 9, Wikstrom discloses the apparatus of claim 2, Wikstrom does not explicitly discloses wherein a presence of the FI is indicated in sidelink control information on a physical sidelink control channel.
However, Guo teaches wherein a presence of the FI is indicated in sidelink control information on a physical sidelink control channel [paragraphs 0065, 0075, 0113, 0115, 0159, wherein a presence of the FI is indicated in sidelink control information on a physical sidelink control channel (a PSCCH (Physical Sidelink Control Channel))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by including a physical sidelink control channel as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 11, Wikstrom discloses the apparatus of claim 2, Wikstrom does not explicitly discloses wherein a number of bits of the FI is indicated in sidelink control information on a physical sidelink control channel.
However, Guo teaches wherein a number of bits of the FI is indicated in sidelink control information on a physical sidelink control channel [paragraphs 0065, 0075, 0113, 0115, 0159, wherein a number of bits of the FI is indicated in sidelink control information on a physical sidelink control channel (a PSCCH (Physical Sidelink Control Channel))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by including a physical sidelink control channel as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 13, Wikstrom discloses the apparatus of claim 12, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: determine a resource associated with the prior transmission used to transmit to a sidelink UE in the prior transmission of the at least one CB.
However, Guo teaches determine a resource associated with the prior transmission used to transmit to a sidelink UE in the prior transmission of the at least one CB [paragraphs 0072, 0075, 0115, determine a resource associated with the prior transmission used to transmit to a sidelink UE in the prior transmission of the at least one CB (determine time information and resource information for scheduling of the user equipment 300)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by including a resource associated with the prior transmission used to transmit to a sidelink UE as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 14, Wikstrom discloses the apparatus of claim 12, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: transmit the FI independent of a code block group transmission indicator (CBGTI) to the base station.
However, Guo teaches transmit the FI independent of a code block group transmission indicator (CBGTI) to the base station [paragraphs 0081, 0135, transmit the FI independent of a code block group transmission indicator (CBGTI) to the base station (the CBGTI indicates a position of a CBG transmitting the message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by including a code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 15, Wikstrom discloses the apparatus of claim 12, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: transmit the FI in connection with a code block group transmission indicator (CBGTI).
However, Guo teaches transmit the FI in connection with a code block group transmission indicator (CBGTI) [paragraphs 0081, 0135, transmit the FI in connection with a code block group transmission indicator (CBGTI) (the CBGTI indicates a position of a CBG transmitting the message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by including a code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 19, Wikstrom discloses the apparatus of claim 18, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: receive the FI independent of a sidelink code block group transmission indicator (CBGTI) from the first UE.
However, Guo teaches receive the FI independent of a sidelink code block group transmission indicator (CBGTI) from the first UE [fig. 10, paragraphs 0081, 0135, receive the FI independent of a sidelink code block group transmission indicator (CBGTI) from the first UE (configuration unit 1030 may determine a location of a CBG for transmitting the message according to a CBGTI included in the CBG information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by receiving the FI independent of a sidelink code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 20, Wikstrom discloses the apparatus of claim 18, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: receive the FI together with a sidelink code block group transmission indicator (CBGTI) from the first UE.
However, Guo teaches receive the FI together with a sidelink code block group transmission indicator (CBGTI) from the first UE [fig. 10, paragraphs 0081, 0135, receive the FI together with a sidelink code block group transmission indicator (CBGTI) from the first UE (configuration unit 1030 may determine a location of a CBG for transmitting the message according to a CBGTI included in the CBG information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by receiving the FI independent of a sidelink code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 21, Wikstrom discloses the apparatus of claim 18, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: relay communication with a base station via the first UE, and receive the FI independent of a Uu code block group transmission indicator (CBGTI).
However, Guo teaches relay communication with a base station via the first UE, and receive the FI independent of a Uu code block group transmission indicator (CBGTI)  [fig. 2, paragraphs 0049, 0053, 0081, 0135, 0254, relay communication with a base station via the first UE (TRP may receive information from a user equipment and a base station equipment), and receive the FI independent of a Uu code block group transmission indicator (CBGTI) (a CBGTI included in the CBG information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by receiving the FI independent of a Uu code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 22, Wikstrom discloses the apparatus of claim 18, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: relay communication with a base station via the UE, and receive the FI in connection with at least one of a Uu code block group transmission indicator (CBGTI) or a Uu CBGFI.
However, Guo teaches relay communication with a base station via the UE, and receive the FI in connection with at least one of a Uu code block group transmission indicator (CBGTI) or a Uu CBGFI [fig. 2, paragraphs 0049, 0053, 0081, 0135, 0254, relay communication with a base station via the UE (TRP may receive information from a user equipment and a base station equipment), and receive the FI in connection with at least one of a Uu code block group transmission indicator (CBGTI) (a CBGTI included in the CBG information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by receiving the FI in connection with at least one of a Uu code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 24, Wikstrom discloses the apparatus of claim 18, Wikstrom does not explicitly discloses wherein a presence of the FI is indicated in sidelink control information on a physical sidelink control channel.
However, Guo teaches wherein a presence of the FI is indicated in sidelink control information on a physical sidelink control channel [paragraphs 0065, 0075, 0113, 0115, 0159, wherein a presence of the FI is indicated in sidelink control information on a physical sidelink control channel (a PSCCH (Physical Sidelink Control Channel))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by including a physical sidelink control channel as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 26, Wikstrom discloses the apparatus of claim 18, Wikstrom does not explicitly discloses wherein a number of bits of the FI is indicated in sidelink control information on a physical sidelink control channel.
However, Guo teaches wherein a number of bits of the FI is indicated in sidelink control information on a physical sidelink control channel [paragraphs 0065, 0075, 0113, 0115, 0159, wherein a number of bits of the FI is indicated in sidelink control information on a physical sidelink control channel (a PSCCH (Physical Sidelink Control Channel))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by including a physical sidelink control channel as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 29, Wikstrom discloses the apparatus of claim 27, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: receive the FI independent of a code block group transmission indicator (CBGTI) from the first UE.
However, Guo teaches receive the FI independent of a code block group transmission indicator (CBGTI) from the first UE [paragraphs 0081, 0135, receive the FI independent of a code block group transmission indicator (CBGTI) from the first UE (the CBGTI indicates a position of a CBG transmitting the message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by including a code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

As per claim 30, Wikstrom discloses the apparatus of claim 27, Wikstrom does not explicitly discloses wherein the memory and the at least one processor are further configured to: receive the FI together with a code block group transmission indicator (CBGTI) from the first UE.
However, Guo teaches receive the FI together with a code block group transmission indicator (CBGTI) from the first UE [paragraphs 0081, 0135, receive the FI together with a code block group transmission indicator (CBGTI) from the first UE (the CBGTI indicates a position of a CBG transmitting the message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wikstrom by including a code block group transmission indicator (CBGTI) as taught by Guo because it would provide the Wikstrom’s apparatus with the enhanced capability of reducing a delay and improving performance of a wireless communication system [Guo, paragraphs 0119, 0124].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al., U.S. Publication No. 2022/0174682, discloses wherein the UE1 can broadcast the preemption to the receiver UEs, e.g., through code-block group flush indicator (CBGFI) field in the sidelink control information (SCI) for the retransmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469